Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 - 18 in the reply filed on November 3rd, 2021 is acknowledged.  Claims 19 – 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                Regarding claims 2 and 3, claim 3 limits the tannin of claim 2 to gallotannin, catechin, and proanthocyanidin.  However, catechin and proanthocyanidin are non-hydrolysable tannins.  It is unclear if the tannin of claim 2 is limited only to gallotannin, a hydrolysable tannin, or if both hydrolysable and non-hydrolysable tannins are included, with catechin and proanthocyanidin allowed in addition to the 
Claim 3 recites the limitation "the hydrolysable tannin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Besford (WO-1997043400-A1) in view of Gosselin (WO-2018002505-A1, using US-20190161713-A as the English language equivalent) with evidence from ATPGroup (“Brewtan Gallotannins”).
Regarding claims 1 – 3, and 5 – 9, Besford teaches treating a green beer with an agent which reacts with one or more of the haze precursor substances present [pg. 3, lines 7 – 17].  Tannin-like agents form complexes with protein haze precursors [pg. 14, lines 34 – 36].  Brewtan is one such agent 
Besford does not teach a clouding agent comprising yeast extract or hydrocolloid, nor the concentrations of the three clouding agent components claimed.  Gosselin teaches using a yeast extract to stabilize the haze of a beer [0022].  The yeast in the yeast extract is selected from Saccharomyces, Kluyveromyces, Torula, and Candida yeast [0046].  The yeast extract concentration is 5 – 80g/hL beer (50 – 800 ppm) [0050].  Water soluble gums may also be added as clouding agents [0016].  These include the hydrocolloids gum arabic and gum acacia [0017].  It is possible to add 1 or more clouding agents, depending on the desired amount of haze or turbidity [0014].  Therefore, it would have been obvious to a person having ordinary skill in the art to add both yeast extract and hydrocolloid to a beer to get the desired level of haze as both are taught in the prior art to be used for the same purpose.
Gosselin is silent as to the concentration of hydrocolloid used in the clouding agent.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Therefore, it would be prima facie obvious that the amount of the hydrocolloid of Gosselin is the same as the amount of yeast extract of Gosselin, 5 – 80g/hL beer (50 – 800 ppm).  
Besford and Gosselin state the concentrations of gallotannin, a hydrocolloid, and yeast extract as amounts added to a hectoliter of liquid as set forth above.  The inclusion of 1 – 5 g/hL tannins and 5 – 80 g/hL each hydrocolloids and yeast extract provides a minimum of 11 g/hL.  This leads to ~9 wt% 
Regarding claim 4, Besford teaches the use of gallotannin in a beer, but is silent as to the source of the gallotannin used.  However, the source does not provide a patentable distinction in the absence of a convincing showing that a hydrolysable tannic acid from one of the claimed sources is materially different from that used to meet claim 2.
Regarding claims 10, 11, 13, 14, 16, and 17, Besford teaches treating a beer with clouding agents [pg. 3, lines 7 – 17].  Tannin-like agents, such as Brewtan, form complexes with protein haze precursors [pg. 14, lines 34 – 36].  ATPGroup discloses that Brewtan is 100% gallotannins [pg. 1, ¶1].  Gosselin also teaches that hazing is created by the formation of colloids between proteins and polyphenols (which include tannins) [0008 – 0010], [0099].
Regarding claims 12, 15, and 18, Besford teaches using 1 – 5 g/hL (10 – 50 ppm) gallotannin while Gosselin teaches 5 – 80 g/hL (50 – 800 ppm) for hydrocolloid and yeast extract each where they are included in a ratio of 1:1 as described above with regard to claim 1.  This provides a range of  clouding agent in the beverage from  60 – 1650 ppm ((10 ppm gallotannin + 50 ppm hydrocolloid + 0 ppm yeast extract) to (50 ppm gallotannin + 800 ppm hydrocolloid + 800 ppm yeast extract)).  These values overlap the claimed ranges, thereby rendering them obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791